   Case 1:20-cv-00493-RJJ-SJB ECF No. 2 filed 06/02/20 PageID.25 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MICHIGAN


 ASSOCIATION OF AMERICAN                                   )
                                                           )
 PHYSICIANS & SURGEONS,                                    )
                 Plaintiff,                                )
                                                           )
                                                           )
                         v.
                                                           )
                                                           )
 FOOD & DRUG ADMINISTRATION; DR.                           )
 STEPHEN M. HAHN, Commissioner of Food &                   )
 Drugs, in his official capacity; BIOMEDICAL               )
                                                                             No. 1:20-cv-0493
                                                           )
 ADVANCED RESEARCH & DEVELOPMENT                           )
 AUTHORITY; GARY L. DISBROW, Ph.D., Acting                 )
 Director, Biomedical Advanced Research &                  )
                                                           )
 Development Authority, in his official capacity;
                                                           )
 DEPARTMENT OF HEALTH & HUMAN                              )
 SERVICES; and ALEX AZAR, Secretary of Health              )
                                                           )
 & Human Services, in his official capacity,
                                                           )
                 Defendants.                               )
                              CERTIFICATE REQUIRED BY FED. R. CIV. P. 7.1

       I, the undersigned counsel of record for plaintiffs in the above-captioned action certify that,

to the best of my knowledge and belief: (1) the Association of American Physicians & Surgeons

is a nonprofit corporation with no parent companies, subsidiaries, or affiliates that have

outstanding securities in the hands of the public; and (2) the other plaintiff is a natural persons for

whom no corporate disclosure is required. These representations are made in order that judges of

this Court may determine the need for recusal.
  Case 1:20-cv-00493-RJJ-SJB ECF No. 2 filed 06/02/20 PageID.26 Page 2 of 3



Dated June 2, 2020                 Respectfully submitted,



                                       /s/ Lawrence J. Joseph
                                   Lawrence J. Joseph, D.C. Bar No. 464777

                                   1250 Connecticut Ave., NW, Suite 700-1A
                                   Washington, DC 20036-2643
                                   Telephone: (202) 355-9452
                                   Telecopier: (202) 318-2254
                                   Email: ljoseph@larryjoseph.com

                                   Counsel for Plaintiff

                                   s
  Case 1:20-cv-00493-RJJ-SJB ECF No. 2 filed 06/02/20 PageID.27 Page 3 of 3




                                 CERTIFICATE OF SERVICE

      I hereby certify that on this 2nd day of June 2020, I electronically filed the foregoing

document with the Clerk of the Court using the CM/ECF system. Because counsel for the

federal defendants have not yet filed an appearance, I also served the foregoing docuiment

on the following counsel via U.S. Mail, postage-prepaid:

             Andrew B. Birge
             U.S. Attorney, Western District of Michigan
             United States Attorney's Office
             P. O. Box 208
             Grand Rapids, MI 49501-0208


                                            /s/ Lawrence J. Joseph
                                          Lawrence J. Joseph
